                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 M.S.,                                               Case No. 18-cv-2837 (MJD/TNL)

                 Plaintiff,

 v.
                                                          PROTECTIVE ORDER
 H.T., and
 Regions Hospital, a Minnesota
 nonprofit corporation,

                 Defendants.


         This matter comes before the Court on the parties’ Stipulation for Protective Order

(“Stipulation”) (ECF No. 14), seeking an order pursuant to Fed. R. Civ. P. 26(c) that

confidential information be disclosed only in designated ways. Pursuant to the parties’

Stipulation, IT IS HEREBY ORDERED that confidential information shall be disclosed

only in the following ways:

1.       Definitions. As used in this protective order:

         (a)   “attorney” means an attorney who has appeared in this action;

         (b)   “confidential document” means a document designated as confidential under

               this protective order;

         (c)   to “destroy” electronically stored information means to delete from all

               databases, applications, and file systems so that the information is not

               accessible without the use of specialized tools or techniques typically used

               by a forensic expert;


                                              1
     (d)   “document” means information disclosed or produced in discovery,

           including at a deposition;

     (e)   “notice” or “notify” means written notice;

     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it as

           confidential if the party or non-party contends that it contains confidential or

           proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

                  were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive confidential

           documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

                                           2
(b)   No person receiving a confidential document may reveal it, except to:

      (1)   the court and its staff;

      (2)   an attorney or an attorney’s partner, associate, or staff;

      (3)   a person shown on the face of the confidential document to have

            authored or received it;

      (4)   a court reporter or videographer retained in connection with this

            action;

      (5)   a party (subject to paragraph 3(c)); and

      (6)   any person who:

            (A)       is retained to assist a party or attorney with this action; and

            (B)       signs a declaration that contains the person’s name, address,

                      employer, and title, and that is in substantially this form:

                             I have read, and agree to be bound by, the protective
                      order in the case captioned M.S. v. H.T. and Regions Hospital,
                      a Minnesota nonprofit corporation, Case No. 18-cv-2837-
                      MJD-TNL, in the United States District Court for the District
                      of Minnesota. As soon as my work in connection with that
                      action has ended, but not later than 30 days after the
                      termination of that action (including any appeals), I will return
                      or destroy any confidential document that I received, any copy
                      of or excerpt from a confidential document, and any notes or
                      other document that contains information from a confidential
                      document.
                             I declare under penalty of perjury that the foregoing is
                      true and correct.

(c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

      the words “attorney’s eyes only,” in which case a confidential document so

      designated may not be revealed to another party.

                                       3
     (d)   If a confidential document is revealed to someone not entitled to receive it,

           the parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on a

     non-party must simultaneously serve a copy of this protective order and of Local

     Rule 5.6.

5.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7 days

     after discovering the error, provide notice of the error and produce a copy of the

     document designated as confidential.

6.   Use of a Confidential Document in Court.

     (a)   Filing. This protective order does not authorize the filing of any document

           under seal. A confidential document may be filed only in accordance with

           LR 5.6. The sealing of entire pleadings, memoranda of law, exhibits, and

           the like is strongly discouraged. No document shall be filed under seal

           unless such document or information therein is genuinely confidential

           and/or there are compelling reasons to do so. Any party seeking to file

           a document under seal shall specifically review each document and the

           information therein to limit sealing only to the extent necessary. If a

           party files a confidential document with the Court, it shall do so in

           compliance with the Electronic Case Filing Procedures for the District

           of Minnesota and Local Rule 5.6. Any joint motion made pursuant to

           Local Rule 5.6 before United States Magistrate Judge Tony N. Leung

                                            4
           shall conform to Exhibit A attached hereto. Counsel shall provide the

           Court with two courtesy copies of the unredacted documents with the

           redacted information highlighted in yellow.

     (b)   Presentation at a hearing or trial. A party intending to present another party’s

           or a non-party’s confidential document at a hearing or trial must promptly

           notify the other party or the non-party so that the other party or the non-party

           may seek relief from the court.

7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties agree

           to change its designation or the court orders otherwise.

     (b)   Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain agreement

           to change a designation may move the court for an order changing the

           designation. If the motion affects a document produced by a non-party then,

           with respect to the motion, that non-party is entitled to the same notice and

           opportunity to be heard as a party. The party or non-party who designated a

           document as confidential must show that the designation satisfies Fed. R.

           Civ. P. 26(c).

                                           5
8.   Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals),

           each party must:

           (1)   return or destroy all confidential documents; and

           (2)   notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.

     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

           confidential document submitted to the court.

9.   Inadvertent Disclosure or Production to a Party of a Protected Document.

     (a)   Notice.

           (1)   A party or non-party who discovers that it has inadvertently disclosed

                 or produced a protected document must promptly notify the receiving

                 party and describe the basis of the claim of privilege or protection. If

                 the party or non-party provides such notice and description, the

                 privilege or protection is not waived.

           (2)   A party who discovers that it may have received an inadvertently

                 disclosed or produced protected document must promptly notify the

                 disclosing or producing party or non-party.

     (b)   Handling of Protected Document. A party who is notified or discovers that it

           may have received a protected document must comply with Fed. R. Civ. P.

           26(b)(5)(B).



                                         6
10.   Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of any

             confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and make

             reasonable efforts to remedy the breach.

11.   Survival of Obligations. The obligations imposed by this protective order survive

      the termination of this action.

12.   Prior Orders. All prior consistent orders remain in full force and effect.

13.   Remedies. Failure to comply with any provision of this Order or any other

      prior consistent Order shall subject the non-complying party, non-complying

      counsel and/or the party such counsel represents to any and all appropriate

      remedies, sanctions and the like, including without limitation: assessment of

      costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

      exclusion or limitation of witnesses, testimony, exhibits, and other evidence;

      striking of pleadings; complete or partial dismissal with prejudice; entry of




                                [Continued on next page.]




                                           7
      whole or partial default judgment; and/or any other relief that this Court may

      from time to time deem appropriate.




Date: January 31   , 2019                                 s/ Tony N. Leung
                                                   Tony N. Leung
                                                   United States Magistrate Judge
                                                   District of Minnesota


                                                   M.S. v. H.T. et al.
                                                   Case No. 18-cv-2837 (MJD/TNL)




                                         8
